DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Amendment
2.	Receipt is acknowledged of the Amendment filed February 09, 2021.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 3-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poidomani et al (2007/0034700).
	With respect to claim 3, Poidomani illustrates in figure 3, a device (electronic card 10) comprising a first zone (left side of the broadcaster) and a second zone (right side of the broadcaster). Paragraph 0079 discloses a magnetic stripe emulator 64 which includes a broadcaster 68. The broadcaster refers to a fluctuating magnetic signal which emulates the movement (“swipe”) of a transaction card’s stripe past the read head of a magnetic card reader. The device includes a first (70 on left) and a second read-head detector (70 on right); and a magnetic emulator 64 operable to couple with and wirelessly communicate with a read-head of a magnetic stripe reader comprising a first and a second portion; wherein the first portion and the first read-head detector are 
	With respect to claim 4, the device further comprising a processor (52) wherein the processor utilizes a signal from the first read-head detector to communicate data using the first portion (paragraphs 0078 and 0081). Paragraph 0081 further teaches that the sensors 70 communicate to the general processor 52 when contact is lost with the magnetic stripe reader 72.
	With respect to claim 5, Poidomani teaches in paragraphs 0078 and 0081, the device further comprising a processor 52 wherein the processor utilizes a signal from the first read-head detector (70 on left) to communicate data using the first portion, and the processor utilizes a signal from the second read-head detector (70 on right) to communicate data using the second portion.
	With respect to claim 6, Poidomani discloses in paragraph 0080, the device, further comprising a processor wherein the magnetic emulator further comprises a third portion; the third portion being located in the first and second zone; and the processor utilizing a signal from the first and second read-head detector to communicate data using the third portion. “Alternative embodiments include one, three, four or more tracks. Broadcaster 68 may include one or more electrical coils to convert electrical signal into magnetic impulses.” Paragraph 0081 further discloses including more than the two sensors 70 which are electronically coupled to the processor 52.
Response to Arguments
5.	Applicant’s arguments filed February 9, 2021 have been fully considered but they are not persuasive. Applicants argue that the sensors detect that the swiping has .
Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
March 23, 2021